DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-Exam filing
Receipt is acknowledged of the pre-examination response filed on June 3, 2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed May 20, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received May 20, 2020 are acceptable for examination purposes.
Specification
The specification received June 3, 2020 has been reviewed for examination purposes.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, at line 5, the term “battery housing” should be “a battery housing”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
In claim 9, at line 7, the term “housing cover assembly” should be “the housing cover assembly”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the battery module" in lines 2-3 and 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites at least one battery module (line 2) and for instances when plural battery modules are present it is unclear which battery module(s) the term “the battery module” (singular) is referring to.  Therefore the claim does not have sufficient antecedent basis for recitation of the singular term “the battery module” when plural modules are present.  Applicant is advised to amend claim 1 for consistent use of the terms “at least one battery module” with respect to one battery module and plural modules as necessary.
Claim 1 also recites the limitation "the battery cell" in lines 4-5 and 16-17.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites at least one battery cell (line 2) and for instances when plural battery cells are present it is unclear which battery cell(s) the term “the battery cell” (singular) is referring to.  Therefore the claim does not have sufficient antecedent basis for recitation of the singular term “the battery cell” when plural modules are present.  Applicant is advised to amend claim 1 for consistent use of the terms “at least one battery cell” with respect to one battery cell and plural cells as necessary.  Claims 2-20 are dependent upon claim 1 and do not remedy these issues.  Therefore claims 2-20 are rejected for the same reasons.  In addition, at least some of the dependent claims also recite the singular form of “the battery module” (claim 3, lines 4-5; claim 5, line 8; and/or “the battery cell” (claim 3, line 5; therein and are unclear as to which module(s) or cell(s) the singular form of these limitations are referring to when plural battery modules and/or plural battery cells are present (as encompassed by the language of claim 1).  Applicant is again advised to amend the claims for clear and consistent use of the battery module(s) and battery cell(s) throughout the claims.
With respect to claims 2, 5-7 and 13-20 the term “in particular” or “particularly” is held to define narrower limitations in the same claim corresponding to a first recited broader limitation.  In particular is not held to definitely limit the broader limitations either, as the term is not limited to the particular limitations (in particular or particularly being similar to especially, notably, preferentially but not exclusive to the language corresponding to the terms “in particular” or “particularly”). 
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 25 U.S.C. 112(b) pre-AIA  35 U.S.C. 112, second paragraph should be made. 
A broad range or limitation together with a narrow range or limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation the second material is more heat-resistant than the first material, and the claim also recites in particular wherein the first material is aluminum or at least comprises aluminum for the most part, and the second material is or comprises iron, particularly steel, or a ceramic material which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation the second material is or comprises iron, and the claim also recites particularly steel which is the narrower statement of the limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation wherein the heat-protection insert has two angled flanks, which extend away from the housing cover and away from one another as the distance increases, in a certain direction, from a middle area of the 20heat-protection insert, and the claim also recites particularly wherein the certain direction extends in the direction of a width (B) of the at least one battery cell when the housing cover is in the state in which it is arranged on the housing lower part which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  This also applies to claims 13-16.
A broad range or limitation together with a narrow range or limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation wherein the flanks directly adjoin one another, and the claim also recites particularly such that the middle area of the heat-protection insert is formed by a line extending in the longitudinal extension direction which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  This also applies to claims 17-19.
A broad range or limitation together with a narrow range or limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation a middle area, and the claim also recites formed, in particular, as a strip extending in the longitudinal extension direction which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation the flanks of the heat- protection insert are arranged within a housing, and the claim also recites particularly also at least one area of the flanks, is arranged above the releasable opening of the at least one battery module in a state of the housing cover in which it is arranged on the housing lower part which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  This also applies to claim 20.
Claim 4 recites the limitation "the longitudinal extension direction" in lines 2-3 and 5.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1 nor claim 4 previously recites a longitudinal extension direction.  Claim 3 does recite such a feature (line 3), however claim 4 is not dependent upon claim 3.  Claim 4 also recites “the releasable openings of the respective battery cells” at line 3 and while claim 1 recites “at least one battery cell has an opening” neither claim 1 nor claim 4 provide sufficient antecedent basis for the particular language of claim 4, line 3 to “the releasable openings of the respective battery cells”.  Clarification is respectfully requested.  Claim 4 also recites the limitation "the second area" in line 4.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1 nor claim 4 previously recites a second area.  It is noted that claim 3 does recite a second area (lines 5-6), however claim 4 is not dependent upon claim 3.  
Claim 6 recites the limitation "the longitudinal extension direction" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1 nor claim 6 previously recites a longitudinal extension direction.  Claim 3 does recite such a feature (line 3), however claim 6 is not dependent upon claim 3.  Claim 6 also recites the limitation "the flanks" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1 nor claim 6 previously recites flanks.  Claim 5 does recite such a feature (line 2), however claim 6 is not dependent upon claim 5.  Claim 6 also recites the limitation "the middle area" in lines 2 and 4-5.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1 nor claim 6 previously recites any middle area.  Claim 5 does recite a middle area of the heat-protection insert, however claim 6 is not dependent upon claim 5.
Claim 7 recites the limitation "the flanks" in lines 1 and 4.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1 nor claim 7 previously recites flanks.  Claim 5 does recite such a feature (line 2), however claim 7 is not dependent upon claim 5.  Claim 7 also recites the limitation “the releasable opening of the at least one battery module” at line 5.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1 nor claim 7 previously recite the reliable opening with respect to any battery module.  Rather, claim 1 recites that the releasable opening is to the at least one battery cell (claim 1, lines 3-5) rather than the at least one battery module as recited in claim 7.  Clarification is respectfully requested.
Claim 8 recites the limitation "the housing of the heat-protection insert" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1 nor claim 8 previously recites a housing of the heat-protection insert.  While claim 1 does recite a heat-protection insert (lines 13-17) there is no recitation therein of a housing of the heat-protection insert, the claim only recites features to the heat-protection insert (no recitation to any housing to such as recited in claim 8).
Claim 11 recites the limitation "the longitudinal extension direction" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim as neither claims 1, 2 nor claim 11 previously recites a longitudinal extension direction.  Claims 3 and 10 do recite such a feature (claim 3, line 3; claim 10, lines 2-3), however claim 11 is not dependent upon claim 3 or claim 10. Claim 11 also recites “the releasable openings of the respective battery cells” at line 3 and while claim 1 recites “at least one battery cell has an opening” neither claim 1, 2 nor claim 11 provide sufficient antecedent basis for the particular language of claim 11, line 3 to “the releasable openings of the respective battery cells”.  Clarification is respectfully requested.  Claim 11 also recites the limitation "the second area" in line 4.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1. 2 nor claim 11 previously recites a second area.  It is noted that certain previous dependent claims do recite a second area, however claim 11 is not dependent upon any of those claims.  
Claim 12 recites “the releasable openings of the respective battery cells” at line 3 and while claim 1 recites “at least one battery cell has an opening” neither claim 1, 3 nor claim 12 provide sufficient antecedent basis for the particular language of claim 12, line 3 to “the releasable openings of the respective battery cells”.  Clarification is respectfully requested.
Claim 16 recites the limitation "the longitudinal extension direction" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim as neither claims 1, 2 nor claim 16 previously recites a longitudinal extension direction.  Claims 3 and 10 do recite such a feature (claim 3, line 3; claim 10, lines 2-3), however claim 16 is not dependent upon claim 3 or claim 10.  Claim 16 also recites the limitation "the flanks" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1, 2 nor claim 6 previously recites flanks.  Some earlier claims do recite flanks, however claim 16 is not dependent upon any prior claim which recites flanks therein. Claim 16 also recites the limitation "the middle area" in lines 2 and 4-5.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1, 2 nor claim 16 previously recites any middle area.  It is noted that certain previous dependent claims do recite a second area, however claim 16 is not dependent upon any of those claims.  
Claim 17 recites the limitation "the flanks" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1, 3 nor claim 17 previously recites flanks.  Some earlier claims do recite flanks, however claim 17 is not dependent upon any prior claim which recites flanks therein.  Claim 17 also recites the limitation "the middle area" in lines 2 and 4-5.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1, 3 nor claim 17 previously recites any middle area.  It is noted that certain previous dependent claims do recite a second area, however claim 17 is not dependent upon any of those claims.  
Claim 18 recites the limitation "the flanks" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1, 4 nor claim 18 previously recites flanks.  Some earlier claims do recite flanks, however claim 18 is not dependent upon any prior claim which recites flanks therein.  Claim 18 also recites the limitation "the middle area" in lines 2 and 4-5.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1, 4 nor claim 18 previously recites any middle area.  It is noted that certain previous dependent claims do recite a second area, however claim 18 is not dependent upon any of those claims.  
Claim 19 recites the limitation "the longitudinal extension direction" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim as neither claims 1, 5 nor claim 19 previously recites a longitudinal extension direction.  Claim 3 does recite such a feature (claim 3, line 3), however claim 19 is not dependent upon claim 3.
Claim 20 also recites the limitation "the flanks" in lines 1 and 4.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1, 2 nor claim 20 previously recites flanks.  Some earlier claims do recite flanks, however claim 20 is not dependent upon any prior claim which recites flanks therein.  Claim 20 also recites the limitation “the releasable opening of the at least one battery module” at line 5.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1, 2 nor claim 20 previously recite the reliable opening with respect to any battery module.  Rather, claim 1 recites that the releasable opening is to the at least one battery cell (claim 1, lines 3-5) rather than the at least one battery module as recited in claim 20.  Clarification is respectfully requested.
In summation, it is noted that the claims are replete with 112 issues as noted above.  Applicant is advised to carefully review the claims for compliance with 35 U.S.C. § 112 prior to submitting a response to this office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (JP 2014-135247A).
	As to claim 1, Hashimoto discloses an energy storage device for a motor vehicle comprising:
at least one battery module M with at least one battery cell 1, wherein the battery
module has a lower side 13 and an upper side 21 opposite the lower side 13, wherein the at least one battery cell 1 has an opening 8, which is releasable when there is overpressure in the battery cell 1, on the upper side 21 of the battery module; and
a battery housing with a housing lower part, which comprises a housing base 13,
wherein the at least one battery module 1 is arranged in the battery housing with its lower side facing the housing base 13, wherein the battery housing has a housing cover 20 made of a first material, wherein the housing cover 20 of the upper side of the at least one battery 1 module can be arranged facing the housing lower part, and wherein the housing cover 20 has an inner side, which is facing the at least one battery module M in a state of the housing cover 20 in which it is arranged on the housing lower part;
wherein at least one heat-protection insert 21s made of a second material, which is different from the first material 21A, is arranged on the inner side of the housing cover 20 in at least one predetermined first area, which is arranged at least over the releasable opening 8 of the battery cell 1 when the housing cover 20 is in the state in which it is placed on the housing lower part (Figs. 1-4, applied to claim 1).

    PNG
    media_image1.png
    438
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    415
    702
    media_image2.png
    Greyscale

	As to claim 2,  the second material of insert 21s is made of steel whereas the top plate 21 is made of a resin such as ABS (para. [0041]).  Steel is known to inherently have a higher melting point (around 1370oC) compared to ABS, acrylonitrile butadiene styrene resin (around 105oC, applied to claim 2).
	As to claims 3 and 10, the at least one battery module M has a cell pack 10 with several battery cells 1, which are arranged next to one another in a longitudinal extension direction, comprising the at least one battery cell, wherein each of the battery cells 1 has a releasable opening 8 on the upper side of the battery module M, wherein the releasable openings 8 of the cells 1 are arranged in the longitudinal extension direction, wherein the heat protecting insert 21s is designed and arranged on the inner side of housing cover 21, is situated above and entirely covers the second area (above and covers the cells 1 at the upper side of the cells) when the housing cover 20 is in the state in which it is arranged on the housing lower part (Figs. 1-4, applied to claim 3).
	As to claim 9, the housing cover assembly of Hashimoto comprises a housing cover 21 formed of a first material having an inner side facing at least battery module M arranged in the battery housing in a state of the housing cover 21 arranged on a housing lower part of the battery housing, the housing cover assembly 21 has a heat-protection insert 21s made of a material different from the first material of cover 21.   The second material of insert 21s is made of steel whereas the top plate 21 is made of a resin such as ABS (para. [0041]).  Steel is known to inherently have a higher melting point (around 1370oC) compared to ABS, acrylonitrile butadiene styrene resin (around 105oC). The heat-protection insert 21s is formed on the inner side of the housing cover in at least one predetermined area that is arranged over an area corresponding to the battery cell 1 releasable openings 8 (Figs. 1-4, applied to claim 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2014-135247A) as applied to claims 1-3 above, and further in view of Kadota (JP 2011-129372A).
	Hashimoto disclose a module with plural cells in the module (Figs. 1-4) but does not teach of several of these modules arranged in the same row in the longitudinal direction with the releasable openings of the battery cells arranged in the same row in a second area.
	Kadota discloses an energy storage device (Figs. 1-3) wherein plural cell modules, each having several cells therein are arranged in the same row along the longitudinal direction with the releasable openings of all of the cells of all of the battery modules of a given row arranged in the same longitudinal direction.

    PNG
    media_image3.png
    465
    464
    media_image3.png
    Greyscale

	Kadota also discloses providing common venting for each battery cell in each of the modules disposed along the same row (Fig. 4).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the energy storage device of Hashimoto to include plural modules along the same row as taught by Kadota since it would have provided an energy storage module having a desired power output while arranging the modules in similar fashion to one another along the same direction.  Further aligning plural modules in the same row would have permitted the cover of the energy storage device of Hashimoto in Figs. 1-4 to efficiently and effectively function, such as venting of all cells in all modules of a given row, with the same overall cover configuration therein for a line or row of redundant battery modules of the same configuration therein.
Allowable Subject Matter
Claims 5-8 and 13-20 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
a.  With respect to claims 5, 13-15 and 20, none of the cited prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious the energy store device therein wherein the heat-protection insert has  two angled flanks as recited therein.  As to claims 6-7, and 16-19, these claims first recite “the flanks” with insufficient antecedent basis for the terms.  It is probable, that claims 6-7 and 16-19 should be dependent upon certain ones of claims 5 and 13-15 which have sufficient antecedent basis for the flanks of claims 6-7 and 16-19. For example, it may be that claims 6-7 should be dependent upon claim 5 rather than claim 1; claims 16 and 20 should be dependent upon claim 13 rather than claim 2; claim 17 should be dependent upon claim 14 rather than claim 3; and claim 18 should be dependent upon claim 15 rather than claim 4.
b.  With respect to claim 8, none of the cited prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious a housing of the heat-protecting insert having the structural features therein.
The heat-protecting insert of Hashimoto (JP 2014-135247A) is a metal sheet formed on the inner surface of the cover.  Hashimoto does not reasonably teach, suggest or render obvious the heat-protecting insert having two flanks as recited above and does not reasonably teach, suggest or render obvious any housing of the heat-protecting insert.  U.S. Patent Application No. 2014/0322556 appears to disclose a cover having a venting insert with flanks, however, this structure is integral with the cover and does not reasonably teach, suggest or render the insert as a heat protection insert, much less of one made with a material different from the housing cover as recited in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2012/0164490 discloses an energy storage device with a cover and design for venting and regulating temperature of the battery module (see figures).  U.S. Patent Application No. 2013/0149583 discloses an energy storage device with a cover and design for venting and regulating temperature of the battery module, where the cover includes protrusions 14 (see figures).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725